Name: Commission Regulation (EEC) No 211/81 of 27 January 1981 amending for the second time Regulation (EEC) No 1682/80 fixing countervailing charges on seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 25/ 12 Official Journal of the European Communities 29 . 1 . 81 COMMISSION REGULATION (EEC) No 211/81 of 27 January 1981 amending for the second time Regulation (EEC) No 1682/80 fixing counter ­ vailing charges on seeds Regulation (EEC) No 1 665/72 (5 ), requires that these charges be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organiza ­ tion of the market in seeds ( 1 ), as last amended by the Act of Accession of Greece (2 ), and in particular Article 6 (5) thereof, Whereas Commission Regulation (EEC) No 1682/80 (3 ), as amended by Regulation (EEC) No 3301 /80 (4 ), fixed countervailing charges on seeds in respect of a certain type of hybrid maize for sowing ; Whereas, since that time, a significant variation has been recorded in the free-at-frontier offer prices which, under the terms of Article 4 (2) of Commission The Annex to Regulation (EEC) No 1682/80 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 January 1981 . For the Commission Poul DALSAGER Member of the Commission (M OJ No L 246, 5 . 11 . 1971 , p . 1 . (2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3 ) OJ No L 166, 1 . 7 . 1980 , p . 43 . (4 ) OJ No L 344, 19 . 12 . 1980, p . 24 . (5 ) OJ No L 175, 2 . 8 . 1972, p . 49 . 29 . 1 . 81 Official Journal of the European Communities No L 25/ 13 ANNEX Countervailing charge on hybrid maize for sowing (ECU/100 kg) CCT heading No Description Amount of countervailing charge (') Country of origin ex 10.05 Maize : A. Hybrid for sowing : I. Double hybrids and top cross hybrids 24 Hungary 3-6 Austria 4-1 Yugoslavia 5-6 USA 10-4 Romania 14-7 Canada 14-7 Other countries II . Three cross hybrids 21-3 Hungary 23-7 Romania 23-7 Other countries (2 ) III . Single hybrids 7-5 Canada 161 Hungary 161 Other countries (3 ) (') The countervailing charge may not exceed 4 % of the customs value . (2 ) With the exception of Austria, Canada, Yugoslavia and USA. (3 ) With the exception of Austria, Romania, Spain , Yugoslavia and USA.